.. .   :   ..

\
                                                          CAUSE NO. 29458
                                                                                                      >)
                    THE STATE OF TEXAS                             §           IN THE 354-TH JUDICI~
                                                                                       ..    FILED ·..
                                                                                            "~      IN/ .l. I
                                                                   §                                    • ' ';~
                                                                                      6th COURT OF APPEALS
                                                                                      /.).I                    I


                    vs.                                            §                    TEXARKANA, TEXAS
                                                                              DISTRICT COURT

                                                                                             COUNTY~EXAS
                                                                   §                  5/12/2015 1:59:38 PM
                    GRAYSON SMITH                                  §          HUNT        DEBBIE AUTREY
                                                                                              Clerk


I                                                      NOTICE OF APPEAL


                    TO THE HONORABLE JUDGE OF SAID COURT:

                           COMES NOW Grayson Smith, Defendant in the above entitled and numbered cause,

                    within 30 days of sentencing, and files this Notice of Appeal with my election to have the
                                                                                                  I

                    appeal heard by the Texarkana Court of Appeals from his conviction in Cau 1e Number 29458.

                           Defendant shows the Court that pursuant to the provisions of Rule 5.2(a)(2) ofthe

                    Texas Rules of Appellate Procedure, Defendant tenders this notice as ev·

                    appeal the conviction in Cause Number 29458.
                                                                                -,   .J
                                                                Respectfully 8¥ mitted,

                                                                               f
                                                                Michael C. Lowe
                                                                Board Certified - Criminal Law
                                                                Texas Board of Legal Specialization
                                                                State Bar No. 24007573
                                                                700 N. Pearl St., Suite 2170
                                                                Dallas, Texas 75201
                                                                Phone: (214) 526-1900
                                                                Facsimile: (214) 748-4348

                                                                ATTORNEY FOR DEFENDANT




                    NOTICE OF APPEAL
                               CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing document has been mailed to the

Assistant District Attorney assigned to this Court in accordance with t e Texas Rules of

Criminal Procedure on the 27th day of April, 2015.

                                                              1~
                                                            v
                                            Michael C. Lowe




NOTICE OF APPEAL                                                                           Page2
                                                                                                  e
                                                                                                                Ar            Flleo
                                                                                                                     ~At
THE STATE OJl
I                                           CAUSE NO. 29458                                     ·     ~.
                                                                                                    • ••
                                                                                                            -,
                                                                                                           Jll
                                                                                                                     r,
                                                                                                                          '   ,

lI
                                                                                                                 '
                                                                                                                              • I.   I

     THE STATE OF TEXAS                               §            IN THE 354TH ~JIDICIAL                                     'I·    •,:?

     vs.                                              ~            DISTRICT COURT         V;
                                                      §
     GRAYSON SMITH                                    §           HUNT COUNTY, TEXAS
j
                            DEFENDANT'S MOTION FOR A NEW TRIAL


     TO THE HONORABLE JUDGE OF SAID COURT:                                                                                                      t
                                                                                                                                                1
                                                                                                                                                 !


                                                                                                                                                ~
              Pursuant to Rule of Appellate Procedure 21.3 and the holding in State v. Gonzales, 85 5
S.W.2d 692 (Tex. Crim. App. 1993), Defendant moves the court for a New Trial in the interest

     of Justice. Defendant also requests a hearing to supplement the court's record and would show

     the following in support thereof.

                                                      I.

              Defendant received ineffective assistance of counsel in violation of the 61h Amendment                                            ,f
     to the United State Constitution and Article 1, Section 10 ofthe Texas Constitution, and the
                                                                                                                                                t
     Texas Code of Criminal Procedure, Article 1.05. In particular, Defense counsel failed to make

     objections and/or requests concerning violations of Mr. Grayson's fundamental rights. Defense                                              II
                                                                                                                                                 t
     counsel was also ineffective in not offering testimony in rebuttal to state's witnesses.                                                   r
                                                                                                                                                f

            WHEREFORE, PREMISES CONSIDERED, the Defendant respectfully prays that this

     Honorable Court will enter an order granting the Defendant's request made herein.
                                                                                                                                            l   t
                                                                                                                                                I
                                                                                                                                                i
                                                                                                                                                i~

                                                                                                                                            t
     DEFENDANT'S MOTION FOR A NEW TRIAL                                                                      Page I                         l
                                                                                                                                            Il
                                                                                                                                            ;
1
I


I'
I                                                        Respectfully submi ed,

                                                               -/\t\)
                                                         Michael C. Lowe
                                                         Board Certified - Criminal Law
                                                         Texas Board of Legal Specialization
                                                         State Bar No. 24007573
                                                         700 N. Pearl St., Suite 2170
                                                         Dallas, Texas 75201                                    I
                                                         Telephone: (214)526-1900                               f
                                                         Facsimile: (214)748-4348
                                                                                                            I
                                                         ATTORNEY FOR DEFENDANT
                                                                                                            I
                                                                                                                f
                                                                                                                f
                                                                                                                f
                                                                                                                f


                                    CERTIFICATE OF SERVICE                                                  l
                                                                                                            f
                                                                                                            f
            I hereby certify that a true and correct copy of the above and foregoing Defendant's            I
                                                                                                            !
     Motion For New Trial has been served on the District Attorney assigned to this Court, on this the

     271h day of April, 2015.
                                                                                                            I
                                                                                                            f
                                                                                                             i'
                                                                                                              t
                                                                                                             I
                                                                                                            I,,

                                                         Michael C. Lowe                                    l
                                                                                                            Jf
                                                                                                            f
                                                                                                            !

                                                                                                            f
                                                                                                            I
                                                                                                            •


                                                                                                            I
     DEFENDANT'S MOTION FOR A NEW TRIAL                                                            Page 2
t    ..   .   •
J
I

I
f                                                       ORDER



lI                   On this date came to be heard the foregoing Motion for a New Trial, and after due

              consideration, the Court is of the opinion that the same should be and it is hereby (GRANTED)

              (DENIED, to which action of the Court the Defendant excepts).

                     SIGNED AND ENTERED this _ _ day of _ _ _ _ _ _ _ _ , 2015.




                                                         JUDGE PRESIDING




              DEFENDANT'S MOTION FOR A NEW TRIAL                                                      Page 3